992 So.2d 921 (2008)
James A. BOWERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2351.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
James A. Bowers, Florida City, pro se.
No appearance required for appellee.

ON RESPONSE TO SHOW CAUSE ORDER
PER CURIAM.
The trial court's order summarily denying appellant's motion to correct illegal sentence was affirmed in Bowers v. State, No. 4D08-2351, 2008 WL 3411674 (Fla. 4th DCA Aug. 13, 2008). Since the record revealed that Bowers had raised as one of his sentencing challenges in the subject 2007 motion to correct the same claim raised and rejected in a previous motion to correct illegal sentence filed in 2003, this court also issued an order to show cause why he should not be prohibited from filing future pro se appeals to this court raising the same claim, pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999).
We have reviewed Bowers's response and conclude that it does not justify his repeated challenge to his sentence as illegal due to scoresheet error in assessing the conviction for attempted second-degree murder with a deadly weapon.
Consequently, we prohibit appellant from filing any additional pro se appeals, pleadings, motions, or petitions relating to his sentences on the ground described above. Any further pleadings on this issue filed pro se will be summarily rejected by the clerk of this court. Robinson v. State, 949 So.2d 1091 (Fla. 4th DCA 2007).
No rehearing will be entertained.
SHAHOOD, C.J., WARNER and POLEN, JJ., concur.